Exhibit 10.3

Confidential Treatment Requested by Cash America International, Inc.

Confidential portions of this document have been omitted and filed separately

with the Securities and Exchange Commission.

2011 LONG TERM INCENTIVE PLAN AWARD AGREEMENT

FOR THE E-COMMERCE DIVISION OF CASH AMERICA INTERNATIONAL, INC.

UNDER THE FIRST AMENDED AND RESTATED CASH AMERICA INTERNATIONAL, INC.

2004 LONG-TERM INCENTIVE PLAN, AS AMENDED

This Long Term Incentive Plan Award Agreement (the “Agreement”) is entered into
as of the     th day of February, 2011, by and between Cash America
International, Inc. (the “Company”) and
                                              (“Employee”).

W I T N E S E T H:

WHEREAS, the Company has adopted the First Amended and Restated Cash America
International, Inc. 2004 Long-Term Incentive Plan, as amended (the “Plan”),
which is administered by the Management Development and Compensation Committee
of the Company’s Board of Directors (the “Committee”); and

WHEREAS, the Committee desires to grant to Employee an award (the “Award”) of
Performance Units pursuant to Section 8 of the Plan that shall vest under the
terms of the Plan over a three-year period, subject to Employee’s continued
employment and the satisfaction of certain conditions related to the performance
of the E-Commerce Division, which is comprised of the Company’s domestic and
foreign online channel (which covers the Company’s internet lending activities,
as well as other ancillary services) and the Company’s micro line of credit
services channel and is referred to in the Company’s audited financial
statements for the year ended December 31, 2010 as the e-commerce segment (the
“E-Commerce Division”), as such Award and its applicable terms and conditions
are specified in this Agreement and in Exhibit “A” attached hereto, to encourage
Employee’s continued loyalty and diligence; and

WHEREAS, the Performance Units represent the unfunded and unsecured promise of
the Company to pay Employee the Unit Value (as hereinafter defined) of the
Performance Units at a future date, subject to the terms of this Agreement;

WHEREAS, this Award is intended to satisfy the short-term deferral rule
exemption of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code Section 409A”) and thereby be exempt from said section.

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Award.

(a) General. Subject to the conditions set forth in this Agreement and Exhibit
“A,” the Company hereby grants to Employee an Award of                     
Performance Units. The Award is designated as a Qualified Performance-Based
Award as defined in Section 2 of the Plan.

 

[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

(b) Grant Date. The Award was awarded to Employee on February     , 2011 (the
“Grant Date”).

2. Vesting.

(a) 33 1/3% of the Performance Units granted under the Award shall vest on
January 1, 2012 (the “First Vesting Date”) as long as Employee remains
continuously employed by the Company or its Affiliates through the First Vesting
Date;

(b) Subject to the terms and conditions specified on Exhibit “A,” 33 1/3% of the
Performance Units granted under the Award shall vest on each of January 1, 2013
and January 1, 2014 (the “Second Vesting Date” and “Third Vesting Date,”
respectively, and together with the First Vesting Date, the “Vesting Dates”) as
long as Employee remains continuously employed by the Company or its Affiliates
through the applicable Vesting Date. If a portion of the Award fails to vest on
the Second Vesting Date solely because the [**Confidential Treatment Requested]
specified in Section 3(a) of Exhibit “A” is not achieved as of the Second
Vesting Date, that portion of the award shall be eligible to vest on the Third
Vesting Date if (i) Employee has remained continuously employed through the
Third Vesting Date, and (ii) the [**Confidential Treatment Requested] specified
in Section 3(b) of Exhibit “A” is satisfied as of the Third Vesting Date.

3. Treatment of Award Upon Termination of Employment. Notwithstanding anything
in this Agreement to the contrary, if an Employee terminates employment with the
Company or its Affiliates, whether voluntarily or involuntarily (including by
death), for any reason, he or she shall immediately forfeit all interest in the
unvested portion of an Award, and such forfeited Award shall not be considered
outstanding.

4. Payment of Awards.

(a) General. If Employee remains continuously employed through a Vesting Date
and the Award has received Committee Certification (as defined in Exhibit “A”)
for such Vesting Date (such that a portion of the Award vests as of such Vesting
Date), then, except as provided in Section 4(d) below, the Company shall pay to
Employee (or if Employee has died since such Vesting Date, Employee’s
Beneficiary (as hereinafter defined)) the total Unit Value of the then-vesting
portion of the Award determined in accordance with this Section 4 (i) within a
reasonable time after the Committee Certification Date (as defined in Exhibit
“A”), but (ii) in no event will such payment be made later than March 15 of the
calendar year following the calendar year in which such Vesting Date occurs;
provided, however, if the Committee has not provided the Committee Certification
by such March 15, such portion of the Award shall not vest or be payable with
respect to such Vesting Date. All payments shall be made in cash. “Beneficiary”
means the person(s) designated by Employee to receive any amounts payable under
this Agreement upon the Employee’s death. If no Beneficiary has been designated,
the Employee’s estate shall be deemed to be the Beneficiary.

(b) Amount of Payment. The amount, if any, to be paid to Employee following each
Vesting Date shall be determined as follows:

i. First Vesting Date: With respect to all Performance Units granted to the
Employee that vest as of the First Vesting Date, an amount equal to one-hundred
percent (100%) of the total Unit Value (determined in accordance with
Section 4(c)(i) below) of all such vested

 

[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.

2



--------------------------------------------------------------------------------

Performance Units shall be paid to Employee (or his Beneficiary) in accordance
with Section 4(a) of this Agreement. The portion of the total Unit Value payable
in connection with the First Vesting Date on Performance Units that vest as of
the First Vesting Date shall not be less than zero. Unit Values for Performance
Units that vest on the First Vesting Date shall not remain subject to adjustment
as of any subsequent Vesting Date.

ii. Second Vesting Date. With respect to all Performance Units granted to
Employee that vest on the Second Vesting Date, an amount equal to one-hundred
percent (100%) of the total Unit Value (determined in accordance with
Section 4(c)(ii) below) of all such vested Performance Units shall be paid to
Employee (or his Beneficiary) in accordance with Section 4(a) of this Agreement.
The portion of the total Unit Value payable in connection with the Second
Vesting Date on Performance Units that vest as of the Second Vesting Date shall
not be less than zero. Unit Values for Performance Units that vest on the Second
Vesting Date shall not remain subject to adjustment as of the Third Vesting
Date.

iii. Third Vesting Date. With respect to all Performance Units granted to
Employee that vest on the Third Vesting Date, an amount equal to one-hundred
percent (100%) of the sum of the following amounts shall be paid to Employee (or
his Beneficiary) in accordance with Section 4(a) of this Agreement:

(A) the total Unit Value (determined in accordance with Section 4(c)(ii) below)
of all such vested Performance Units that were scheduled to vest on the Second
Vesting Date, but failed to vest solely because the [**Confidential Treatment
Requested] requirement specified in Section 3 of Exhibit “A” was not achieved as
of the Second Vesting Date; and

(B) the total Unit Value (determined in accordance with Section 4(c)(iii) below)
of all other such Performance Units that vested on the Third Vesting Date.

The portion of the Unit Value payable in connection with the Third Vesting Date
on Performance Units that vest as of the Third Vesting Date shall not be less
than zero.

Any portion of the Award that does not vest as of the Third Vesting Date, as
more particularly described herein, shall expire and be forfeited and Employee
shall thereafter have no further right to payment or compensation with respect
to any such unvested portion of such Award.

(c) Unit Value. Except as provided in Section 4(d) below, “Unit Value” means the
value of a Unit scheduled to vest on a particular Vesting Date, determined as
follows:

i. Units scheduled to vest on the First Vesting Date:

[([**Confidential Treatment Requested] for calendar year 2011 – [**Confidential
Treatment Requested] for calendar year 2010) x the Percentage Multiple (as
defined on Exhibit “A”)] ÷ 33,333 Units

 

[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.

3



--------------------------------------------------------------------------------

ii. Units Scheduled to Vest on the Second Vesting Date:

[([**Confidential Treatment Requested] for calendar year 2012 – [**Confidential
Treatment Requested] for calendar year 2011) x the Percentage Multiple] ÷ 33,333
Units

iii. Units Scheduled to Vest on the Third Vesting Date:

[([**Confidential Treatment Requested] for calendar year 2013– [**Confidential
Treatment Requested] for calendar year 2012) x the Percentage Multiple] ÷ 33,334
Units

(d) Payment Upon Change in Control.

i. The amount, if any, to be paid to Employee with respect to all Performance
Units granted to Employee that vest as a result of a Change in Control (as
hereinafter defined) in accordance with Section 5 shall be one-hundred percent
(100%) of the total Unit Value (determined in accordance with Section 4(d)(ii)
below) of all such vested Performance Units. Such amount shall be paid within 60
days following the date of such Change in Control.

ii. For purposes of this Section 4(d), “Unit Value” shall be computed as
follows:

[[**Confidential Treatment Requested] (computed in accordance with
Section 4(d)(iii)) for the calendar year of the Change in Control –
[**Confidential Treatment Requested] for the immediately preceding year] x the
Percentage Multiple ÷ 33,333 Units

iii. For purposes of this section 4(d), “[**Confidential Treatment Requested]”
for the calendar year of the Change in Control shall be computed as follows:

(A) Year-to-date [**Confidential Treatment Requested] through the last day of
the calendar quarter immediately preceding or coincident with the date of the
Change in Control (the “CIC Valuation Date”); divided by

(B) Year-to-date [**Confidential Treatment Requested] through the date that is
one year before the CIC Valuation Date; multiplied by

(C) [**Confidential Treatment Requested] for the full calendar year immediately
preceding the calendar year that includes the CIC Valuation Date.

5. Vesting Upon Change in Control. Upon a Change in Control while Employee is
still employed by the Company or its Affiliates, all Awards that are outstanding
and scheduled to vest within 12 calendar months following the date of the Change
in Control shall become 100% vested, subject to the terms and conditions set
forth on Exhibit “A”, as long as Employee has remained continuously employed
through the date of such Change in Control; provided, however, the amount and
time of payment for any Performance Units vesting pursuant to this Section shall
be determined under the terms of Section 4(d) of this Agreement. “Change in
Control” means an event that is a change in the ownership of the Company, a
change in the effective control of the Company or a change in the ownership of a
substantial portion of

 

[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.

4



--------------------------------------------------------------------------------

the assets of the Company, all as defined in Code Section 409A and Treasury
Regulations Section 1.409A-3(i)(5), except that 35% shall be substituted for 30%
in applying Treasury Regulations Section 1.409A-3(i)(5)(vi) and 50% shall be
substituted for 40% in applying Treasury Regulations
Section 1.409A-3(i)(5)(vii).

7. Withholding. Upon payment to Employee pursuant to this Agreement, the Company
shall withhold all applicable federal, state and local employment taxes which
the Company or its Affiliates are required to withhold.

8. Plan Provisions.

In addition to the terms and conditions set forth herein, each Award is subject
to and governed by the terms and conditions set forth in the Plan, as may be
amended from time to time, which are hereby incorporated by reference. Any terms
used herein with an initial capital letter shall have the same meaning as
provided in the Plan, unless otherwise specified herein. In the event of any
conflict between the provisions of the Agreement and the Plan, the Plan shall
control.

9. Miscellaneous.

(a) Limitation of Rights. The granting of the Award and the execution of the
Agreement shall not give Employee any rights to (1) similar grants in future
years, (2) any right to be retained in the employ or service of the Company or
any of its Affiliates, or (3) interfere in any way with the right of the Company
or its Affiliates to terminate Employee’s employment or services at any time.

(b) Claims Procedure. Any dispute or claim for benefits by any person under this
Agreement shall be determined by the Committee in accordance with the claims
procedures under the Cash America International, Inc. Nonqualified Savings Plan.

(c) Severability. If any term, provision, covenant or restriction contained in
the Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Agreement shall remain
in full force and effect, and shall in no way be affected, impaired or
invalidated.

(d) Controlling Law. The Agreement is being made in Texas and shall be construed
and enforced in accordance with the laws of that state.

(e) Construction. The Agreement and the Plan contain the entire understanding
between the parties, and supersedes any prior understanding and agreements
between them, representing the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

(g) Exemption from Code Section 409A. Notwithstanding the references to Code
Section 409A and the incorporation of certain provisions from the Treasury
Regulations under Code Section 409A, the Company intends that all payments under
the Award be exempt from Code Section 409A under the short-term deferral rule
exemption in Treasury Regulations Section 1.409A-1(b)(4).

 

[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.

5



--------------------------------------------------------------------------------

(h) Headings. Section and other headings contained in the Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Agreement or any provision
hereof.

(i) Clawback. Notwithstanding anything in the Plan to the contrary, in the event
that the Company is required to materially restate its financial results,
excluding a material restatement of such financial results due solely to a
change in generally accepted accounting principles in the United States or such
other accounting principles that may be adopted by the Securities and Exchange
Commission and are or become applicable to the Company, at any time before or
within two years following the Third Vesting Date as a result of fraud or
intentional misconduct on the part of the Employee, the Committee may, in its
discretion, (a) cancel the Award, in whole or in part, whether or not vested,
and/or (b) require the Employee to repay to the Company an amount equal to all
or any portion of the payments that have been made to Employee pursuant to this
Agreement. Such cancellation or repayment obligation shall be effective as of
the date specified by the Committee. Any repayment obligation shall be satisfied
in cash, and the Committee may provide for an offset to any future payments owed
by the Company or its or Affiliates to the Employee if necessary to satisfy the
repayment obligation; provided, however, that if any such offset is prohibited
under applicable law, the Committee shall not permit any offsets and may require
immediate repayment by the Employee.

Notwithstanding the foregoing, to the extent required to comply with applicable
law and/or any Clawback Policy adopted by the Company after the date of this
Agreement, the Company may unilaterally amend this Section 9(i), and any such
amendment shall be made by providing notice of such amendment to Employee, and
shall be binding on Employee; provided, regardless of whether the Company makes
such a unilateral amendment to this Section 9(i) or provides such notice to
Employee, this Section 9(i)shall be deemed consistent with any Clawback Policy
adopted by the Company after the date of this Agreement and Employee shall be
bound thereby.

 

[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of the day
and year first set forth above.

 

CASH AMERICA INTERNATIONAL, INC. By:  

 

 

Daniel R. Feehan

Chief Executive Officer and President

EMPLOYEE

 

 

[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.

7



--------------------------------------------------------------------------------

EXHIBIT “A”

TERMS AND CONDITIONS OF PERFORMANCE UNITS

 

1. Performance Goals. The value of any Performance Units granted under the Award
that vest on any Vesting Date and become payable shall be based on a percentage
(the “Percentage Multiple”) of the amount of the E-Commerce Division’s positive
annual growth in its [**Confidential Treatment Requested], if any, during the
calendar year immediately preceding the Vesting Date, as further described in
Section 4 of the Agreement. For purposes of this paragraph and Section 4 of the
Agreement, the Percentage Multiple shall be [**Confidential Treatment
Requested]. In addition to the continuous employment of Employee, the vesting of
any awards on the Second and Third Vesting dates shall be contingent upon the
E-Commerce Division’s achievement of the [**Confidential Treatment Requested]
specified in Section 3 of this Exhibit. The vesting of any portion of the Award
shall be subject to Committee Certification, as described in Section 5 of this
Exhibit.

 

2. [**Confidential Treatment Requested]. [**Confidential Treatment Requested]
shall be calculated as if the E-Commerce Division was being operated as a
separate and independent corporation and determined in accordance with generally
accepted accounting principles in the United States or such other accounting
principles that may be adopted by the Securities and Exchange Commission and are
or become applicable to the Company (“GAAP”) as consistently applied by the
Company; provided, however, that in determining [**Confidential Treatment
Requested]:

(a) [**Confidential Treatment Requested] shall be computed without regard to
“extraordinary items” of gain or loss as that term shall be defined in GAAP.

(b) [**Confidential Treatment Requested] shall not include any gain or loss that
exceeds [**Confidential Treatment Requested] from either the sale or write-off
of discontinued business operations (as defined in GAAP) or from the sale of
assets classified under GAAP as noncurrent assets (other than the noncurrent
portion of any loans to customers) in a single transaction.

(c) [**Confidential Treatment Requested] for any period shall be increased by
[**Confidential Treatment Requested] income earned and reduced by
[**Confidential Treatment Requested] expense accrued. “[**Confidential Treatment
Requested]” means [**Confidential Treatment Requested].

(d) [**Confidential Treatment Requested] shall not include the corporate
administrative overhead allocation that is charged to the E-Commerce Division by
the Company or its Affiliates other than Affiliates included in the E-Commerce
Division.

(e) For purposes of calculating [**Confidential Treatment Requested], income
taxes shall mean only federal, state, local and foreign taxes on the income of
the E-Commerce Division and shall not include (i) any other tax, charge, fee,
duty (including customs duty), levy or assessment, including any ad valorem,
turnover, real and personal property (tangible and intangible), sales, use,
franchise (other than franchise taxes based on income), excise, value added,
stamp, leasing, lease, user, transfer, fuel, excess profits, windfall profits,
occupational, premium, interest equalization, severance, license, registration,
payroll, environmental (including taxes under Code Section 59A), capital stock,
capital duty, disability, gains, wealth, welfare,

 

[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

employee’s income withholding, other withholding, unemployment and social
security or other tax of whatever kind (including any fee, assessment and other
charges in the nature of or in lieu of any tax) that is imposed by any
governmental authority, (ii) any interest, fines, penalties or additions
resulting from, attributable to, or incurred in connection with any items
described in this paragraph or any related contest or dispute and (iii) any
items described in this paragraph that are attributable to another person but
that the owner of the E-Commerce Division is liable to pay by law, by contract
or otherwise, whether or not disputed.

 

3. [**Confidential Treatment Requested] Threshold for Vesting and Payment. The
portion of the Award that will vest and be payable (subject to Committee
Certification, as described below) shall be subject to the continuous employment
of Employee by the Company or its Affiliates through the applicable Vesting Date
and shall be determined as follows:

(a) The Company must achieve an [**Confidential Treatment Requested] through
December 31 of the year preceding the Second or the Third Vesting Date, as
applicable, in order for any portion of the Award to vest on the Second Vesting
Date or the Third Vesting Date and become payable. There is no [**Confidential
Treatment Requested] requirement for the portion of the Award scheduled to vest
on the First Vesting Date.

(b) If the Company does not achieve an [**Confidential Treatment Requested] over
the two calendar-year period ending on December 31, 2012, no portion of the
Award will vest on the Second Vesting Date. If the Company achieves an
[**Confidential Treatment Requested] over the three calendar-year period ending
on December 31, 2013, then any units that would have vested on the Second
Vesting Date but for the Company’s failure to achieve the [**Confidential
Treatment Requested] requirement as of December 31, 2012 will vest on the Third
Vesting Date.

(c) No portion of the Award will vest on the Third Vesting Date unless the
Company achieves an [**Confidential Treatment Requested] over the three
calendar-year period ending on December 31, 2013. Any portion of the Award that
does not vest as of the Third Vesting Date, as more particularly described
herein, shall expire and be forfeited and Employee shall thereafter have no
further right to payment or compensation with respect to any such unvested
portion of such Award.

(d) For purposes of determining the amount of the Award that will vest and be
payable, [**Confidential Treatment Requested] shall be rounded to the nearest
[**Confidential Treatment Requested].

 

4. Base for Calculation of [**Confidential Treatment Requested]. For purposes of
determining [**Confidential Treatment Requested] as of the Second Vesting Date
and the Third Vesting Date, the [**Confidential Treatment Requested] shall
be the [**Confidential Treatment Requested].

 

5.

Committee Certification. At its first regularly scheduled meeting (or, if later,
at the first meeting held once the necessary calendar year [**Confidential
Treatment Requested] data has become available) following each Vesting Date
(which meeting is anticipated to occur during the last 14 days of January of
each year), the Committee (or any successor thereto) shall determine and certify
as to whether the conditions described in this Exhibit, if applicable, and other
material terms for the vesting of any portion of the Award were met on the
applicable Vesting Date (the “Vesting Conditions”) and, if so, (i) the number of
Performance Units that have vested on such Vesting Date, (ii) the amount of
[**Confidential Treatment Requested] for each period used to

 

[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

 

determine the [**Confidential Treatment Requested] and the Unit Value of such
vested Performance Units in accordance with Section 4 of the Agreement,
(iii) the [**Confidential Treatment Requested] achieved for each applicable
period, and (iv) the total amount payable with respect to such vested
Performance Units (“Committee Certification”). The Vesting Conditions will be
considered to have been met only to the extent that the Committee certifies in
writing (within the meaning of Treasury Regulations Section 1.162-27(e)(5)) that
they have been met. The Committee Certification shall include the satisfaction
of the [**Confidential Treatment Requested] set forth in this Exhibit and of the
satisfaction of all other material terms of the Award. The date the Committee
makes such a written certification shall be deemed the “Committee Certification
Date”.

 

[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.